       Case 4:18-cv-00544-RH-CAS Document 12 Filed 02/21/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION

KENNY SHARPE,

       Plaintiff,

vs.                                                 CASE NO. 4:18-cv-544-RH-CAS

CITY OF TALLAHASSEE, a Florida
Municipality, and BRIAN DAVIS and
REGGIE LAWYER, Individually,

      Defendants.
____________________________________/

                                 NOTICE OF APPEARANCE

        YOU ARE HEREBY NOTIFIED that the undersigned attorney on behalf of the Defendant,
BRIAN DAVIS, makes this appearance and requests that copies of all pleadings, motions, and
notices be supplied to Stephen G. Webster, Esq., and Louis J. Baptiste, Esq., of the Law Office of
Stephen G. Webster, Esq., at the address shown.
        DATED this 21st day of February 2019.

                                             /s/ STEPHEN G. WEBSTER, ESQ.
                                             STEPHEN G. WEBSTER, ESQ.
                                             FBN: 14054
                                             LOUIS J. BAPTISTE, ESQ.
                                             FBN: 126082
                                             Law Office of Stephen G. Webster, LLC
                                             1615 Village Square Blvd., #5
                                             Tallahassee, FL 32309
                                             (850) 597-7142 / Telephone
                                             (850) 765-2717 / Fax
                                             E-Mail: swebster@swebsterlaw.net
                                                      lb@swebsterlaw.net

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
electronic service this to all parties this 2st day of February 2019.

                                             /s/ STEPHEN G. WEBSTER, ESQ.
                                             ATTORNEY
